UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7656


MARCUS DORAN BARLEY,

                       Petitioner - Appellant,

          v.

ERIC WILSON, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-01111-JCC-IDD)


Submitted:   December 19, 2013             Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Doran Barley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus        Doran   Barley         seeks    to    appeal       the    district

court’s order construing his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2013) petition as a 28 U.S.C.A. § 2255 (West Supp. 2013)

motion     and     dismissing        it     for       failure        to     first     obtain

authorization       from     this    court       to     file    a    successive       § 2255

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of        appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing           of    the    denial    of     a

constitutional       right.”         28     U.S.C.       § 2253(c)(2).             When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Barley has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                             2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3